Citation Nr: 1526704	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 4, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to December 1957 and from July 1959 to September 1959.  The matter of service connection for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  It was previously before the Board in July 2014, when the Board determined that new and material evidence had been submitted to reopen a previously denied claim for PTSD and remanded the matter for de novo review on the merits.  

Following additional development, the AOJ issued a March 2015 supplemental statement of the case again denying the Veteran's service connection claim.  Subsequently, the AOJ issued an April 2015 rating decision granting service connection for PTSD, rated 70 percent, effective August 4, 2010.  In June 2015, the Veteran's representative submitted a "post-remand brief" expressing disagreement with the effective date assigned.  The Board construes this document as a notice of disagreement (NOD) with the April 2015 rating decision and has characterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to August 4, 2010, for the grant of service connection for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action on his part is required.

FINDING OF FACT

An April 2015 rating decision (while the appeal seeking service connection for PTSD was pending at the Board) granted  the Veteran service connection for PTSD; there are no questions of fact or law remaining before the Board in this matter.

CONCLUSION OF LAW

The Board has no further jurisdiction in the matter of service connection for PTSD.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

In April 2015, the AOJ granted service connection for PTSD.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction consider an appeal in the matter.


ORDER

The appeal seeking service connection for PTSD is dismissed as moot.


REMAND

As noted above, the Board has construed the Veteran's June 2015 "post-remand brief" as a NOD with the effective date assigned for PTSD in the April 2015 rating decision.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The matter of the effective date for the grant of service connection for PTSD is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.  Supra at 240-41.

 Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must issue a SOC addressing the matter of the effective date for the grant of service connection for PTSD.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


